                            Case 19-11842-LSS              Doc 282        Filed 09/30/19         Page 1 of 2



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         AVENUE STORES, LLC, et al.,1                                      Case No. 19-11842 (LSS)

                                      Debtors.                             (Jointly Administered)


                               NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                                HEARING ON OCTOBER 2, 2019 AT 11:00 A.M. (ET)

         MATTER GOING FORWARD

         1.         Debtors’ Motion for Entry of an Order Authorizing and Approving Certain Bid
                    Protections in Connection with the Sale of the Debtors’ E-Commerce Business Assets to
                    City Chic Collective USA Incorporated [D.I. 268; 9/26/19]

                    Related Pleadings:

                              a)      Notice of Filing of Stalking Horse Bidder Designation in Connection with
                                      the Sale of the Debtors’ E-Commerce Business Assets [D.I. 267; 9/26/19]

                              b)      Order (I) Shortening the Time for Notice of Debtors’ Motion for Entry of
                                      an Order Authorizing and Approving Certain Bid Protections in
                                      Connection with the Sale of the Debtors’ E-Commerce Business Assets to
                                      City Chic Collective USA Incorporated and (II) Granting Related Relief
                                      [D.I. 270; 9/27/19]

                              c)      Notice of Motion [D.I. 271; 9/27/19]

                    Objection Deadline:                  At the Hearing.

                    Objections/Informal Responses:                None to date.

                    Status:           This matter will go forward.




         1
                The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
                number, are as follows: Avenue Stores, LLC (0838); Ornatus URG Holdings, LLC (1146); Ornatus URG Real
                Estate, LLC (9565); and Ornatus URG Gift Cards, LLC (9203). The Debtors’ headquarters are located at 365
                West Passaic Street, Suite 230, Rochelle Park, New Jersey 07662.
01:23465146.2
                      Case 19-11842-LSS   Doc 282    Filed 09/30/19    Page 2 of 2



         Dated:   September 30, 2019      YOUNG CONAWAY STARGATT & TAYLOR, LLP
                  Wilmington, Delaware
                                          /s/ Andrew L. Magaziner
                                          Robert S. Brady (No. 2847)
                                          Andrew L. Magaziner (No. 5426)
                                          Ashley E. Jacobs (No. 5635)
                                          Allison S. Mielke (No. 5934)
                                          Betsy L. Feldman (No. 6410)
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, Delaware 19801
                                          Tel: (302) 571-6600
                                          Fax: (302) 571-1253
                                          Email: rbrady@ycst.com
                                                 amagaziner@ycst.com
                                                 ajacobs@ycst.com
                                                 amielke@ycst.com
                                                 bfeldman@ycst.com

                                          Counsel to the Debtors and Debtors in Possession




01:23480739.1
                                                 2
